390 F.2d 643
Leaman Russell SMITH, Appellant,v.Louis E. NELSON, Warden, Appellee.
No. 22328.
United States Court of Appeals Ninth Circuit.
January 3, 1968.

Jay B. Bunnin, Jerome B. Falk, Jr., Roy Eisenhardt, Harry J. Kreamer, Gary D. Berger, San Francisco, Cal., Paul N. Halvonik, Marshall W. Krause, San Francisco, Cal., American Civil Liberties Union, Richard Bancroft, San Francisco, Cal., Garfield Stewart, San Francisco, Cal., Chairman Legal Redress Committee N. A. A. C. P., Center City Branch, Jack Greenberg, Leyoy D. Clark, Michael Meltsner, Charles S. Ralston, Melvyn Zarr, New York City, N. A. A. C. P. Legal Defense & Educational Funds, Inc., Nathaniel Colley, Sacramento, Cal., Western Regional Counsel, N. A. A. C. P., for appellant.
Leaman Russell Smith, pro se.
Thomas C. Lynch, Atty. Gen., San Francisco, Cal., for the appellee.
ORDER ON MOTION
Before MERRILL, KOELSCH and DUNIWAY, Circuit Judges.
PER CURIAM.


1
It appearing that the Supreme Court of California, in two related cases, In re Anderson, Crim. 11572 and In re Saterfield, Crim. 11573, has granted a stay of all death penalties and is entertaining contentions which are here made by appellant;


2
It is hereby ordered that this matter be remanded to the United States District Court for the Northern District of California, 275 F. Supp. 261, with directions to take no further action, pending the outcome of the proceeding in the related cases now pending in the Supreme Court of California.


3
To accommodate this remand, the order of the District Court here appealed from is vacated.